Citation Nr: 0017062	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
a genitourinary disorder claimed as erectile dysfunction 
and/or sterility due to a transurethral resection of the 
prostate (TURP) conducted during a Department of Veterans 
Affairs (VA) hospitalization in February 1990.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for thymus gland damage as 
secondary to an April 18, 1991 VA Thallium Treadmill Test.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and from August 1962 to February 1966.

The current appeal arose from an August 1996 rating decision 
of VA Regional Office (RO) in Houston, Texas.  The RO denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a genitourinary disorder 
claimed as erectile dysfunction and/or sterility as secondary 
to a TURP conducted by VA during a February 1990 
hospitalization, and thymus gland damage as secondary to an 
April 18, 1991 VA Thallium Treadmill Test.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

1.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
genitourinary disorder claimed as erectile dysfunction and/or 
sterility as secondary to a TURP conducted by VA during a 
February 1990 hospitalization is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for thymus 
gland damage as secondary to an April 18, 1991 VA Thallium 
Treadmill Test is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
genitourinary disorder claimed as erectile dysfunction and/or 
sterility as secondary to a TURP conducted by VA during a 
February 1990 hospitalization is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for thymus 
gland damage as secondary to an April 18, 1991 Thallium 
Treadmill Test is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was hospitalized by VA in February 1990 with a 
complaint of decreased force of stream which had been 
progressive over the last three months and associated with 
nocturia two to three times with incomplete emptying.  He 
also complained of periods of urgency and urge incontinence.  
He was seen in the genitourinary clinic and found to have a 
distended bladder.  He was thought to have a post-obstructive 
diuresis.  During the admission he underwent a Foley catheter 
drainage, renal ultrasound, and TURP.  The discharge 
diagnoses were urinary retention with post-obstructive 
diuresis, benign prostatic hypertrophy, urinary retention 
following surgery, and history of paranoid schizophrenia.

A March 1990 VA outpatient treatment report shows it was 
recorded that the veteran was not impotent, but sterile.

During the course of an April 1990 VA special psychiatric 
examination the veteran expressed his apprehensions that his 
previous TURP had made him sterile, although he was not 
impotent.

A VA genitourinary examination conducted in October 1990 
shows the examiner was of the opinion that the veteran was 
status post TURP in February 1990 for benign prostatic 
hyperplasia, with current complaints of some urgency, urge 
incontinence as well as some rather marked lower tract 
obstructive symptoms.  The veteran's symptoms were considered 
similar to those he had had prior to the TURP.  The examiner 
expressed the opinion that the veteran had either a residual 
adenoma following the TURP or more likely, a bladder neck 
contracture.  A cystoscopy was recommended.  It is not shown 
that such cystoscopy was performed.

On file is the report of an April 18, 1991 VA Thallium 
Treadmill Test.  The clinical impression was a borderline 
normal study.

The veteran provided oral testimony in connection with his 
claims of entitlement to compensation benefits for 
genitourinary disabilities and thymus gland damage pursuant 
to the provisions of 38 U.S.C.A. § 1151 before the 
undersigned Member of the Board in June 1999.  A transcript 
of his testimony has been associated with the claims file.

The entire evidentiary record is negative for any evidence or 
finding of damage to the thymus gland.

Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.
Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.
Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well 
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded, if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 92 (1993); see Contreras, 
supra.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for thymus gland damage as 
secondary to an April 18, 1991 VA 
Thallium Treadmill Test.

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed more than a 
year before October 1997 (March 1996), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for thymus gland damage as 
secondary to an April 18, 1991 VA Thallium Treadmill Test, 
the Board notes that under the law, in the context of this 
issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.
Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for thymus gland damage must 
be denied as not well grounded.

In the case at hand, there is no medical evidence indicating 
that the veteran has thymus gland damage as the result of the 
April 18, 1991 VA Thallium Treadmill Test.  There are no 
medical opinions in VA medical records linking claimed thymus 
gland damage to the VA April 18, 1991 Thallium Treadmill 
Test.  In fact, the entire evidentiary record is devoid any 
showing that the veteran even has damage to his thymus gland.

The veteran has contended that he has thymus gland damage as 
secondary to the documented April 18, 1991 VA Thallium 
Treadmill Test.

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has thymus gland damage as secondary to the April 18, 
1991 VA Thallium Treadmill Test.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the April 18, 1991 
VA Thallium Treadmill Test caused damage to the veteran's 
thymus gland required competent medical evidence.  In the 
absence of competent medical evidence linking any claimed 
thymus gland damage to the April 18, 1991 VA Thallium 
Treadmill Test, the Board must deny the veteran's claim as 
not well grounded.




The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
thymus gland damage as secondary to the April 18, 1991 VA 
Thallium Treadmill Test is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a genitourinary disorder 
claimed as erectile dysfunction and/or 
sterility as secondary to a TURP 
conducted by VA during a February 1990 
hospitalization.

The veteran underwent a TURP when hospitalized by VA in 
February 1990.  The hospital discharge summary pertaining to 
this admission shows he was treated primarily for urinary 
retention with post-obstructive diuresis.  Additional 
pertinent discharge diagnoses were benign prostatic 
hypertrophy, and urinary retention following surgery.

A VA genitourinary examination conducted in October 1990 
shows the examiner was of the opinion that the veteran was 
status post TURP in February 1990 for benign prostatic 
hyperplasia, with current complaints of some urgency, urge 
incontinence as well as some rather marked lower tract 
obstructive symptoms.  The veteran's symptoms were considered 
similar to those he had had prior to the TURP.  The examiner 
expressed the opinion that the veteran had either a residual 
adenoma following the TURP or more likely, a bladder neck 
contracture.  A cystoscopy was recommended.  It is not shown 
that such cystoscopy was performed.  Additional postoperative 
medical reports include a reference to the veteran being 
sterile.

The evidentiary record shows the veteran did undergo a TURP 
by VA during inpatient care in February 1990.  There is 
medical documentation of his having experienced post-surgical 
symptomatology to include a residual adenoma or a bladder 
neck contracture.  It is clear that the veteran was 
considered to have some residual genitourinary disorder(s) 
following the TURP, and there is even reference to his being 
sterile subsequent to the TURP.  The Board finds that the 
veteran's claim is therefore well grounded as he has been 
found to have some as yet unspecified genitourinary 
disorder(s) to possibly include sterility following the 
February 1990 VA TURP.  

A remand of the case to the RO for further development to 
definitively identify any genitourinary disorder(s) which may 
have resulted from the February 1990 VA TURP is addressed in 
the remand portion of this decision.


ORDER

The veteran, having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for a genitourinary disorder claimed as 
erectile dysfunction and/or sterility as secondary to a VA 
TURP during a February 1990 hospitalization, the appeal is 
granted to this extent only.


The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for thymus gland damage as secondary to 
an April 18, 1991 VA Thallium Treadmill Test, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As reported earlier, a review of the record discloses that 
when the veteran was examined by VA in October 1990, the VA 
examiner was of the opinion that he had a residual adenoma 
following the February 1990 TURP, or more likely a bladder 
neck contracture.  A cystoscopy was recommended.  The 
examiner also took cognizance of the veteran's genitourinary 
complaints which he likened to rather marked lower tract 
obstructive symptoms.  Also, there has been documentation 
that the veteran may have been found to be sterile following 
the February 1990 TURP.

The evidentiary record is not definitive as to the nature and 
extent of severity of any genitourinary disorder(s) which may 
be present and attributable to the TURP conducted during the 
February 1990 VA hospitalization.  A contemporary, 
comprehensive VA genitourinary examination of the veteran in 
this regard would materially assist in the adjudication of 
his appeal.


Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
his treatment for any genitourinary 
symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
genitourinary examination by an 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any 
genitourinary disorder(s) which may be 
present and secondary to a TURP conducted 
during a February 1990 VA 
hospitalization.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated by 
the examiner in this regard.  Any further 
indicated special studies should be 
conducted.

The examiner must be requested to express 
an opinion as to whether any 
genitourinary disorder(s) found on 
examination, to include sterility is or 
are considered an additional disability 
secondary to a TURP conducted during a 
February 1990 VA hospitalization.  The 
examiner should also delineate any 
disorder(s) which are 'necessary 
consequences' certain to result from, or 
were intended to result from the TURP.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
genitourinary disorder claimed as 
erectile dysfunction and/or sterility as 
secondary to a TURP conducted during a 
February 1990 VA hospitalization.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



